RESPONSE TO AMENDMENT

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 18, 2022 has been entered.
 
Claims 1, 4-9, 12-14, and 16-19 are pending in the application.  Claims 2, 3, 10, 11, and 15 have been cancelled.  Claim 19 is withdrawn due to Applicant’s election.
Amendments to the claims, filed July 28, 2022, have been entered in the above-identified application.

WITHDRAWN REJECTIONS
The 35 U.S.C. §103 rejection of claims 1, 4-10, and 12-18 over Matsumura (U.S. Pat. Pub. 2009/0226834) as evidenced by Suwabe (U.S. Pat. Pub. 2001/0053492), made of record in the office action mailed May 18, 2022, Page 5, Paragraph 7 has been withdrawn due to Applicant’s amendment in the response filed August 18, 2022.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 102
Claims 1-11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimojo (U.S. 5,250,382).
Regarding claim 1, Shimojo teaches a pressure sensitive adhesive particle (toner particle, Abstract; Col. 7, lines 1-3) comprising: a sea phase that contains a styrene resin (higher Tg resin, matrix resin, Abstract; Col. 8, lines 7-10; Col. 40, lines 50-56); and an island phase contains a (meth)acrylate resin dispersed in the sea phase (lower Tg resin, domain resin, Abstract; Col. 8, lines 7-10), wherein the (meth)acrylate resin contains two kinds of (meth)acrylates as a polymerization component (Col. 12, lines 15-18; 33-41; and 51-60), wherein a weight proportion of the (meth)acrylates to a total polymerization components of the (meth)acrylate resin is 90% by weight or more (can contain just the two (meth)acrylates, Col. 12, lines 15-18; 33-41; and 51-60), wherein the pressure sensitive adhesive particle has two glass transition points (Abstract), wherein a difference between a lowest glass transition temperature and a highest glass transition temperature being 30° C or higher (Table 1, Examples 3 and 7), wherein a weight proportion of styrene to total polymerization components for the styrene resin is from 60% by weight to 95% by weight (81%, Col. 40, lines 50-56), wherein a weight ratio among the two kinds of (meth)acrylates as the polymerization components for the (meth)acrylate resin is from 80:20 to 20:80 (the resin for the domain can contain 2-ethylhexyl acrylate, Col. 12, lines 15-18 and 40-41; and butyl acrylate as a carboxyl group-containing vinyl monomer in the amount of 1 to 30% by weight, Col. 12, lines 51-64; therefore, the ratio would be 99:1 to 70:30), wherein an average diameter of the island phases is from 200 nm to 500 nm (domain particle size, 300 nm, Table 1, Example 3), and further comprising silica particles (Col. 27, lines 23-67) having an average primary particle diameter of 1 nm to 300 nm (0.002-0.2 µm = 2-200 nm, Col. 28, lines 20-25) as an external additive (Col. 27, lines 23-67).
Regarding claim 4, Shimojo teaches wherein a difference in carbon number between alkyl groups of the two kinds of the alkyl (meth)acrylates as the polymerization components for the (meth)acrylate resin is from 1 to 4 (the resin for the domain can contain 2-ethylhexyl acrylate, Col. 12, lines 15-18 and 40-41; and butyl acrylate as a carboxyl group-containing vinyl monomer, Col. 12, lines 51-64).
Regarding claim 5, Shimojo teaches wherein the styrene resin further contains a (meth)acrylate as the polymerization component (Col. 40, lines 50-56).
Regarding claim 6, Shimojo teaches wherein the (meth)acrylate which is a polymerization component for the styrene resin is selected from n-butyl acrylate (Col. 40, lines 50-56).
Regarding claim 7, Shimojo teaches wherein the styrene resin and the (meth)acrylate resin contain the same (meth)acrylate as the polymerization component (the resin for the domain can contain 2-ethylhexyl acrylate, Col. 12, lines 15-18 and 40-41; and butyl acrylate as a carboxyl group-containing vinyl monomer, Col. 12, lines 51-64; Col. 40, lines 50-56).
Regarding claim 8, Shimojo teaches wherein the (meth)acrylate resin contains 2-ethyl hexyl acrylate and n-butyl acrylate as the polymerization component (the resin for the domain can contain 2-ethylhexyl acrylate, Col. 12, lines 15-18 and 40-41; and butyl acrylate as a carboxyl group-containing vinyl monomer, Col. 12, lines 51-64).
Regarding claim 9, Shimojo teaches wherein a content of the styrene resin is larger than a content of the (meth)acrylate resin (70/30, Table 1, Examples 3 and 7; styrene resin is the matrix, (meth)acrylate resin is the domain).
Regarding claim 14, Shimojo teaches the same composition as claimed, therefore, a temperature at which the pressure sensitive adhesive particle of Shimojo has a viscosity of 10,000 Pa·s under a pressure of 4 MPa would inherently be 90° C or lower.

Claim Rejections - 35 USC § 103
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shimojo (U.S. 5,250,382) in view of Matsumura (U.S. Pat. Pub. 2009/0226834).
Shimojo is relied upon as discussed above.
Regarding claims 12 and 13, Shimojo fails to teach further comprising: a core portion that contains the styrene resin and the (meth)acrylate resin; and a shell layer that covers the core portion, wherein the shell layer contains the styrene resin.
Matsumura teaches a pressure sensitive adhesive particle (Abstract; Paragraph [0016]) comprising: a sea phase that contains a styrene resin (high Tg resin, Abstract; Paragraphs [0019], [0036], and [0209]); and an island phase that contains a (meth)acrylate resin dispersed in the sea phase (low Tg resin, Abstract; Paragraphs [0019] and [0036]), wherein the (meth)acrylate resin contains two kinds of (meth)acrylates as a polymerization component (Paragraph [0036]), wherein a weight proportion of the (meth)acrylates to a total polymerization components of the (meth)acrylate resin is 90% by weight or more (can contain just the two (meth)acrylates, Paragraph [0036]), wherein the adhesive particle has two glass transition points (Abstract), wherein a difference between a lowest glass transition temperature and a highest glass transition temperature of the pressure sensitive adhesive is 30° C or higher (Abstract), wherein a weight proportion of styrene to total polymerization components for the styrene resin is from 60% by weight to 95% by weight (about 73.5%, Paragraph [0209]).  Matsumura additionally teaches further comprising: a core portion that contains the styrene resin and the (meth)acrylate resin and a shell layer that covers the core portion (Paragraph [0170]), wherein the shell layer contains the styrene resin (high Tg resin, Paragraph [0170]) in order to form a multilayer particle (Paragraph [0170]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the pressure sensitive adhesive particle of Shimojo further comprise: a core portion that contains the styrene resin and the (meth)acrylate resin; and a shell layer that covers the core portion, wherein the shell layer contains the styrene resin as taught by Matsumura in order to form a multilayer particle.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shimojo (U.S. 5,250,382) in view of Mine (U.S. Pat. Pub. 2016/0259258)
Shimojo is relied upon as discussed above
	Regarding claims 16 and 18, Shimojo fails to teach wherein the pressure sensitive adhesive includes titanium oxide particles having an average primary particle diameter of from 10 nm to 100 nm as an external additive, and a content of the titanium oxide particles is 0.5 parts by weight to 5 parts by weight with respect to 100 parts by weight of adhesive mother particles included in the pressure sensitive adhesive particle.
	Mine teaches toner particles (Abstract; Paragraph [0172]) comprising inorganic fine particles such as silica or titania as external additives (Paragraphs [0172]-[0173]) in an amount of 0.1-10% by mass relative to 100% by mass of the toner particles (Paragraph [0177]) in order to improve the electrification property, fluidity, or cleaning property of the toner (Paragraphs [0172]-[0173]).  Mine further teaches the titanium oxide particles can have an average primary particle diameter of 20 nm (Paragraph [0306]).
Mine shows that silica particles and titanium oxide particles having an average primary particle diameter of 20 nm are equivalent materials in the art for use as external additives to improve the fluidity of toner particles.  Therefore, because these two materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute titanium oxide particles having an average primary particle diameter of 20 nm for silica particles.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the titanium oxide particles of Shimojo in view of Mine be present in an amount of 0.1-10% by mass relative to 100% by mass of the toner particles as taught by Mine in order to improve the electrification property, fluidity, or cleaning property of the toner.
Regarding claim 17, Shimojo teaches wherein the pressure sensitive adhesive includes the silica particles (Col. 27, lines 23-67).
Shimojo fails to teach the external addition amount of the silica particles is 1 part by weight to 3 parts by weight with respect to 100 parts by weight of adhesive mother particles included in the pressure sensitive adhesive particle.
Mine teaches toner particles (Abstract; Paragraph [0172]) comprising inorganic fine particles such as silica as an external additive (Paragraphs [0172]-[0173]) in an amount of 0.1-10% by mass relative to 100% by mass of the toner particles (Paragraph [0177]) in order to improve the electrification property, fluidity, or cleaning property of the toner (Paragraphs [0172]-[0173]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the silica particles of Shimojo be present in an amount of 0.1-10% by mass relative to 100% by mass of the toner particles as taught by Mine in order to improve the electrification property, fluidity, or cleaning property of the toner.
While the reference does not specifically teach the claimed range of 1-3 parts by weight, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed August 18, 2022 regarding the rejections of record have been carefully considered but are deemed unpersuasive.  
Applicant argues that all of Shimojo’s working examples contain styrene as a major component; thus, none of Shimojo’s examples contain a (meth)acrylate as a major component and further, none of Shimojo’s examples disclose where the (meth)acrylate resin has two kinds of (meth)acrylates.  Applicant argues that as such, a person of ordinary skill in the art would never have arrived at the claimed composite particle from the teachings of Shimojo.
	However, as stated in MPEP 2123 II, “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments” and as stated in MPEP 2123 I, “A reference may be relied upon for all that it would have reasonable suggested to one having ordinary skill in the art”.  As discussed above, Shimojo discloses a composite particle comprising both a styrene resin (higher Tg resin, matrix resin, Abstract; Col. 40, lines 50-56); and a (meth)acrylate resin (lower Tg resin, domain resin, Abstract), wherein the (meth)acrylate resin contains two kinds of (meth)acrylates as a polymerization component (Col. 12, lines 15-18; 33-41; and 51-60), wherein a weight proportion of the (meth)acrylates to a total polymerization components of the (meth)acrylate resin is 90% by weight or more (can contain just the two (meth)acrylates, Col. 12, lines 15-18; 33-41; and 51-60).  The presence of examples does not negate the teachings of the rest of the disclosure.  As such, Applicant’s arguments are deemed unpersuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
October 20, 2022

/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788